
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.56


DATED as of January 1, 2003


EMPLOYMENT AGREEMENT


METROMEDIA INTERNATIONAL
TELECOMMUNICATIONS, INC.
AND
NATALIA ALEXEEVA

--------------------------------------------------------------------------------

DATED AS OF January 1, 2003

PARTIES

(1)METROMEDIA INTERNATIONAL TELECOMMUNICATIONS, INC., a Delaware corporation
with its principal business address at 505 Park Avenue, 21st Floor, New York, NY
10022 (the "Company"); and

(2)NATALIA ALEXEEVA of 31 Pierrepont Street, Apt. 2A, Brooklyn, New York, 11201
(the "Employee").

INTRODUCTION

        WHEREAS, the Company and the Employee are parties to an Employment
Agreement, dated as of June 29, 2000 (the "2000 Employment Agreement");

        WHEREAS, the Company and Employee desire to amend certain of the terms
contained in the 2000 Employment Agreement and to continue to provide for the
Company's employment of the Employee as the Company's Vice President and
Assistant General Counsel from and after the effective date of this Agreement;

        WHEREAS, the Employee desires to be employed by the Company from and
after the effective date hereof on the terms and conditions herein provided; and

        NOW THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the parties hereto
agree as follows:

INTERPRETATION

(1)In this Agreement, unless the context otherwise requires, the following terms
shall have the meanings set out below:


the Appointment   the employment of the Employee pursuant to this Agreement;
the Board
 
the board of directors of the Company for the time being (including any
committee of the Board) or MIG, as the case may be;      

--------------------------------------------------------------------------------


Change of Control
 
shall mean the occurence of any of the following events (1) the acquisition of
30% or more of the voting securities of the Company or those of MIG by any
person or persons (together with all affiliates as defined in the Securities
Exchange Act of 1934, as amended, of such person or persons), whether by tender
or exchange offer or otherwise, (2) a proxy contest for the election of
directors of MIG, (3) any merger, consolidation of the Company or MIG with or
into another company, (4) any sale, transfer or other disposition of all or
substantially all of the shares, assets or business of the Company or MIG in one
transaction or a series of related transactions to one of more persons or
entities, (5) the dissolution or liquidation of the Company or MIG, (6) the
persons constituting the majority of the Board of the Company or the Board of
Directors of MIG as of January 1, 2003, cease for any reason to constitute at
least a majority of the Board then in office, (7) the occurrence of an Event of
Default under the Indenture, dated September 30, 1999, governing MIG's
outstanding 101/2% Senior Discount Notes Due 2007 (the term "Event of Default"
as used herein shall have the meaning ascribed to it in the said Indenture) or
(8) significant reorganization of the Company or MIG occurs, such as a spin-off,
sale of assets of a business or other restructuring, and as a result, the duties
and responsibilities of the Employee are materially reduced.
the Commencement Date
 
January 1, 2003;
Documents
 
documents, disks, memory, notebooks, tapes or any other medium, whether or not
eye-readable, on which information may from time to time be recorded;
Group Company
 
the Company and any company which directly or indirectly controls, is controlled
by, or is under common control with the Company, including without limitation,
Metromedia International Group, Inc., PLD Telekom Inc. and any of their
respective affiliates or subsidiaries;
Home Country
 
United States;
Key Employee
 
any individual who is (or was in the 12 months period prior to the Termination
Date) employed in either (a) an executive or management capacity; or
 
 
(b) a capacity in which he or she has access to or obtained Confidential
Information, but (for the avoidance of doubt) not including any employee whose
duties are purely administrative or clerical or who is employed in a support
capacity;
MIG
 
Metromedia International, Group, Inc., the sole shareholder in the Company      

2

--------------------------------------------------------------------------------


Permitted Interest
 
an interest in (i) any class of shares or other securities of any company which
are traded on a recognized stock exchange which amounts to not more than five
percent of such class of issued shares or securities or (ii) any regulated
mutual fund or authorized unit trust;
Place of Employment
 
shall have the meaning given in Section 1.2;
Pre-Termination Period
 
the period of six months immediately preceding the Termination Date;
Supervisor
 
the General Counsel of the Company;
Termination Date
 
the date of termination or expiration of the Appointment howsoever occurring.

(2)The expressions "subsidiary" and "affiliate" have the meanings given to them
under the law of the State of New York.

(3)References to any legislation are to be construed as referring also to any
enactment or re-enactment thereof (whether before or after the date hereof), and
to any previous enactment which such enactment has replaced (with or without
amendment provided that the amendment does not change the law as at the date
hereof) and to any regulation or order made thereunder.

OPERATIVE PROVISIONS

1 Title, Job Description, etc.

1.1The Company shall employ the Employee and the Employee shall serve the
Company as its Assistant General Counsel.

1.2The Employee shall be based at the Company's offices in New York, New York
("Place of Employment"), but may be required to travel on Company's business to
any location (whether within or outside the United States, Europe or the
Commonwealth of Independent States) outside the Place of Employment as may
reasonably be required of him from time to time. The Place of Employment may be
changed to another location of the Company's offices in the United States or in
Western Europe, subject to the Employee and the Company mutually agreeing
thereto and the Company relocating the Employee and her family to such new Place
of Employment. In the event of any change in location of the Place of
Employment, the Company and the Employee shall enter into an agreement, setting
forth any additional terms, arrangements and remuneration applicable in
connection with the relocation and employment at such new agreed-upon Place of
Employment.

1.3The hours of work of the Employee are not fixed but are the usual working
hours at the location at which the Employee is principally based or, if
applicable, at which she may be working and such additional hours as may be
necessary to enable him properly to discharge her duties.

1.4The terms of the Appointment shall include, and the Employee shall be bound
by and entitled to the benefits of the Company's Employee Handbook and the
Company's Corporate Policies Handbook, as they may be amended or supplemented
from time to time, except to the extent inconsistent with this Agreement or any
relocation or secondment agreement and provided that the Employee is given
notice of such amendments or supplements. In the event of any conflict or
inconsistency between any relocation or secondment agreement and this Agreement,
the terms of such relocation or secondment agreement shall govern, and, in the
event of any inconsistency between (i) the terms of such Employee Handbook or
Corporate Policies and (ii) this Agreement, the terms of this Agreement shall
govern.

3

--------------------------------------------------------------------------------

1.5The Employee represents and warrants that he is not a party to any employment
agreement, which would restrict or prohibit the Employee from undertaking the
Appointment or performing any of her duties in accordance with this Agreement.

2 Period of Engagement

2.1The Appointment shall commence on the Commencement Date and will continue
unless earlier terminated (i) by the Company by giving to the Employee of not
less than six (6) months notice in writing provided that in such event the
Company shall pay the Employee upon the expiration of such notice period, an
amount equal to the Employee's six (6) months Salary (as defined below) and
accrued but unused benefits as of such date; (ii) by the Employee giving to the
Company of not less than one month notice or (iii) by the Company for cause
pursuant to the provisions of Section 9 hereof. Upon the Appointment terminating
for any reason, any additional agreement entered into under Section 1.2 shall
automatically terminate.

2.2In addition, the Employee may terminate this Agreement by giving to the
Company not less than one month's notice in writing to that effect in the case a
Change of Control shall have occurred. In the event of a termination pursuant to
this Section 2.2, the Company shall pay the Employee upon the expiration of such
notice, an amount equal to the Employee's six months Salary (as defined below)
and accrued but unused benefits as of such date.

2.3Neither the Company nor any other Group Company shall be obliged to provide
work for the Employee at any time after notice of termination of the Appointment
shall have been given by (i) either Party pursuant to Section 2.1 or Section 2.2
or (ii) the Company pursuant to Section 9, and, in the event such notice is
given, the Company may, in its discretion, take any one or more of the following
steps:

(a)require the Employee to comply with such conditions as it may specify in
relation to remaining away from the place(s) of business of the Company or any
other Group Company; or

(b)withdraw any powers vested in, or duties assigned to, the Employee.

3 Duties

3.1During the term of the Appointment, the Employee shall have the following
duties and obligations:

(a)to serve the Company by performing such legal services and carrying out such
duties as may be assigned to him from time to time by her Supervisor;

(b)to use her best endeavors at all times to represent the Company and other
Group Companies and to promote the interests and welfare and maintain the
goodwill of the Company and other Group Companies, and not to do, and to
exercise all reasonable endeavors to prevent there being done, anything which
may be prejudicial or detrimental to the Company or any other Group Company;

(c)to faithfully and diligently perform her duties and to exercise and carry out
such powers and functions as may from time to time be vested in him;

(d)to devote the whole of her working time and the full benefit of her
professional knowledge, expertise and skills to the proper performance of her
duties (unless on vacation as permitted by this Agreement or prevented by ill
health or accident;

(e)to give (in writing if so requested) to her Supervisor or such other
person(s) as may be notified to him, such reports, information and explanations
regarding (i) the affairs of the

4

--------------------------------------------------------------------------------

Company and/or any other Group Company, or (ii) other matters relating to the
Appointment as may be usual or may be specifically required of him; and

(f)to comply with (i) any applicable Company policy relating to dealings in
securities of the Company or securities of any other Group Company, (ii) all
applicable rules and regulations from time to time laid down by the Company
concerning its employees generally with prospective effect only, and (iii) all
lawful directions given to him from time to time by the Supervisor or the Board.



3.2Subject to the provisions of Section 3.1, the Employee shall have such powers
and responsibilities in conducting the business of the Company and/or any other
Group Company in the ordinary course as may from time to time be delegated to
the Employee. These powers and responsibilities may be changed or withdrawn from
time to time and such changes shall be immediately communicated to the Employee.

4 Salary, Benefits and Expenses

4.1The Company shall pay the Employee during the term of this Agreement a
monthly salary of $15,833.33 ($190,000 on an annualized basis) (the "Salary").

4.2The Salary will:

(a)accrue from day to day and be payable in equal semi-monthly installments in
arrears,

(b)be payable in lieu of any other fees or remuneration of any description which
the Employee might be entitled to (or may in fact) receive from the Company or,
any other Group Company or any other company or association in which the
Employee holds office as a nominee or representative of the Company or any Group
Company (and the Employee shall, at the discretion of the Board, either waive
her right to any such fees or remuneration or deliver the same to the Company
forthwith upon receipt); and

(c)be paid by credit transfer to the account nominated by the Employee from time
to time.

4.3In consideration of the Employee's past services rendered to the Company and
of the Employee's contribution to the reorganization of the Company contemplated
in light of the Company's liquidity situation and in order to induce the
Employee to continue providing services to the Company, the Company will include
the Employee in and make the Employee eligible to all benefits afforded by the
Key Employee Retention Plan ("KERP") of the Company or MIG as such plan may be
adopted by the Company or MIG and confirmed by the Bankruptcy Court with
jurisdiction over the Company or MIG in the event the Company and/or MIG files a
petition for bankruptcy protection during the term of the Appointment. In the
event the KERP covering the Employee is not duly adopted by the Company or MIG
and approved by the Bankruptcy Court by March 15, 2003 or if such KERP, so duly
adopted and approved, does not entitle the Employee to the payment of a
"stay-on" cash bonus in the amount of at least $50,000 in addition to any other
compensation provided by such KERP, including, but not limited to notice,
severance, termination or any other payments contractually or otherwise due to
the Employee, the Company will pay to the Employee a spot bonus in the amount of
$50,000 no later than March 15, 2003. Nothing contained in this Section 4.3
shall limit the Employee's rights under the provisions of this Agreement, the
KERP and applicable law.

4.4In addition to the Salary and the spot bonus payable to the Employee, the
Employee will be eligible for an annual bonus, based on the Company's group
bonus plan, as it may exist or be amended from time to time.

4.5All payments to the Employee hereunder shall be subject to deduction for U.S.
withholding taxes or other items required to be deducted by an employer pursuant
to the U.S. law.

5

--------------------------------------------------------------------------------

4.6The Employee shall be promptly reimbursed for all necessary and reasonable
business expenses she incurs in the performance of her duties hereunder,
including, without limitation, all business travel-related expenses. The
Employee shall be issued a corporate American Express credit card for such
purposes.

4.7To the extent practicable, Employee shall be entitled to travel by business
class air arrangements and to stay at business class hotels whenever on business
travel.

4.8To the extent practicable, Employee shall be provided with a portable
telephone and lap top computer for business use only, which shall be returned to
Company at the termination of employment.

4.9During the Employee's employment with the Company the Employee will be
entitled to participate in and receive benefits under and in accordance with the
provisions of any Company employee benefit plans which may hereafter be in
effect which are applicable to the Employee or other employees generally of the
Company and for which the Executive qualifies under and pursuant to such
employee benefit plans. Specifically, with respect to short-term disability
leave in connection with pregnancy, the Company shall continue paying the
Employee's Salary according to the following schedule: weeks 1 through 6—full
Salary, weeks 7 through 13—2/3 Salary (67%). In the event that this Agreement is
terminated during the Employee's disability leave in connection with maternity,
in addition to any other payments to which the Employee shall be entitled, the
Company shall also reimburse the employee for any part of the paid disability
leave which the Employee was otherwise entitled to.

4.10In order to enable the Employee to fulfill her continuing legal education
requirements as imposed by the New York State Bar and further her professional
development, the Company shall pay or reimburse the Employee for the cost of the
New York State Bar registration fee and such CLE seminars, training sessions and
courses, which are approved by her Supervisor in writing, in advance of any such
seminar, training session, etc, and for the cost of the Employee's membership in
the American Bar Association and the New York Bar Association.

5 Vacation

In addition to the usual U.S. holidays and public and bank holidays in the
country in which she may be working or traveling on business at that time, the
Employee shall be entitled to 25 working days paid vacation per year during the
term of this Agreement, subject to the provisions of Section 3.2 (Vacation) of
the Company's Employee Handbook, which sets forth, among other things, the
calculation of those days and the procedure to be followed in taking them. The
Company acknowledges that as of the date hereof the Employee has accrued and not
yet used an additional 11 vacation days for 2002, which the Employee shall also
have the right to use or, at her option, to be fully compensated for during or
at the conclusion of the term of the Appointment.

6 Restrictions upon Other Activities

6.1The Employee shall not (a) during the Appointment carry on or be engaged or
interested (whether as principal, shareholder, partner, financier, director or
officer) in any trade or business other than that of the Company or any other
Group Company; and (b) for a period of the greater of (i) six months following
the Termination Date and (ii) any period during which the Employee receives
remuneration hereunder following the Termination Date, carry on or be concerned,
engaged or interested directly or indirectly (whether as principal, shareholder,
partner, financier, employee, consultant, director, officer, agent or otherwise)
in any trade or business which is in direct competition with the business of the
Company or any other Group Company carried on at the Termination Date in any
country in which the Company or such Group Company (or any entity in which such
Group Company has a greater than 10% economic interest) operates; provided that
the foregoing shall not apply to the holding of a Permitted Interest.

6

--------------------------------------------------------------------------------

6.2The Employee shall not during the Appointment and for a period of three
months thereafter (except in a purely social capacity, for the legitimate
business interests of her then current employer or with the prior written
consent of the Board) make any contact, whether formal or informal, written or
oral, with any past, current or prospective suppliers, customers or clients of
the Company or any other Group Company with whom the Employee has had business
dealings at any time during the Appointment (including but not limited to for
the purposes of setting up a competing business or seeking employment).

6.3The Employee shall not during the Appointment and for a period of three
months thereafter either on her own behalf or on behalf of any person, firm or
company:

(a)solicit, approach or deal with, offer goods or services to, accept custom
from, or entice away, any person, firm or company who was a client or customer
of the Company or any other Group Company during the Appointment, and with whom
the Employee has been actively engaged or involved by virtue of her duties
hereunder during the Pre-Termination Period; or

(b)solicit, approach or deal with, or offer goods or services to, or entice away
from the Company or any other Group Company, or interfere with any person, firm
or company who was a supplier, sales agent or distributor of the Company or such
other Group Company during the Appointment and in each case with whom the
Employee has been actively engaged or involved by virtue of her duties hereunder
during the Pre-Termination Period;

provided that nothing contained in sub-sections (a) and (b) above shall prohibit
the Employee from carrying out any activities which are not in direct
competition with any part of the business of any Group Company with which the
Employee was involved in during the Pre-Termination Period.

6.4The Employee shall not during the Appointment and for a period of three
months thereafter either on her own behalf or on behalf of any person, firm or
company:

(a)solicit, hire or endeavor to entice away from the Company or any other Group
Company any Key Employee of the Company or such Group Company, or discourage
from being employed by the Company or such Group Company any person who, to the
knowledge of the Employee, is a prospective Key Employee of the Company or such
Group Company; or

(b)employ or procure another person to employ any such person.

6.5The restrictions set out in this Section 6 are without prejudice to any other
duties owed to the Company as set forth herein.

6.6The Employee (who acknowledges that, in the course of the Appointment, she is
likely to have dealings with the clients, customers, suppliers and other
contacts of the Company and the other Group Companies) agrees that each of the
restrictions in this Section 6 is separate and distinct, is to be construed
separately from the other restrictions, and is reasonable as regards its
duration, extent and application for the legitimate business interests of the
Company and the other Group Companies. However, in the event that any such
restriction shall be found to be void or unenforceable but would be valid and
enforceable if some part or parts of it were deleted or revised, the Employee
agrees that such restriction shall apply with such deletions and/or revisions as
may be necessary to make it valid and effective.

7 Employee Conduct

The Employee hereby acknowledges that she has received, read and understands,
and agrees to comply in all respects with the Metromedia International
Telecommunications Employee Handbook and the Metromedia International
Telecommunications, Inc. Corporate Policies Handbook, and the policies and
procedures set forth therein, as they may be amended and

7

--------------------------------------------------------------------------------

supplemented from time to time, to the extent these are not inconsistent with
the terms of this Agreement.

8 Remedies

The Employee expressly acknowledges that the remedy at law for any breach of
Sections 6 and 7 may be inadequate and that upon any breach or threatened
breach, the Company or any other Group Company affected by such breach shall be
entitled as a matter of right to injunctive relief in any court of competent
jurisdiction, in equity or otherwise, and to enforce the specific performance of
the Employee's obligations under those provisions. The rights conferred by the
preceding sentence shall not be exclusive of, but shall be in addition to, any
other rights or remedies which such company may have at law, in equity or
otherwise.

9 Termination

9.1The Company may at any time terminate the Appointment with immediate effect
(or any such longer period of notice as the Company shall see fit) for cause by
giving the Employee written notice in any of the following events:

(a)If the Employee at the time the notice is given is prevented by reason of
incapacity from appearing at her customary place of work and/or fully and
properly performing her duties, and has been so prevented for at least a
continuous period of 90 days or for an aggregate period of at least 120 days
(whether or not, in either case, working days) in the preceding six months,
provided, however, that the employees absence for such periods of time due to
pregnancy or maternity leave shall not constitute a reason for termination.

(b)If the Employee shall have:

(i)committed an act of fraud or dishonesty, been convicted of a serious crime or
been guilty of gross misconduct (whether or not in any such case connected with
the Appointment);

(ii)committed any material breach of, or, after having been given warning in
writing, any repeated or continued breaches of, any of her duties hereunder or
any of her express or implied obligations arising from the Appointment,
including refusing to comply with any proper, lawful and duly authorized
instructions given to him;

(iii)committed any act which materially and adversely affects her ability
properly to carry out her material duties hereunder; or

(iv)failed, after having been given warning in writing and an opportunity to
cure, to have performed the material part of her duties to the satisfaction of
her Supervisor.

9.2Upon termination of the Appointment however arising:

(a)The Employee shall as soon as practicable upon the request of the Board
(i) resign from all offices held by him in the Company or any other Group
Company and from all other appointments or offices which she holds as nominee or
representative of the Company or any other Group Company, and (ii) use her best
efforts to terminate any powers of attorney, signatory powers or other
authorizations which she may have received from the Company or any other Group
Company, and, if she fails so to do, the Company is irrevocably authorized by
the Employee to appoint some person in her name and on her behalf to execute
such documents and to do such other things as are reasonably necessary to give
effect to such resignations and termination.

(b)The Employee (or, if she shall be dead, of unsound mind or bankrupt, her
personal representatives or such other persons as shall be appointed to
administer her estate and affairs) shall deliver to the Company in accordance
with the directions of the Board all

8

--------------------------------------------------------------------------------

computers, cell phones and other equipment belonging to the Company or any other
Group Company, and all keys, security passes, credit cards, Documents and other
property belonging to or relating to the businesses or affairs of the Company or
any other Group Company, including all copies of all Company's and Group
Companies' Documents containing Confidential Information (and all copies,
extracts or notes of any of the same) which may be in her possession (or that of
her personal representatives or such other persons).

(c)The Employee shall cooperate to the extent reasonably requested by the Board
in the transfer of her duties and responsibilities to the person designated as
her successor during the Term of this Agreement but will not be required to
perform any services or work beyond the date her Appointment terminates without
additional compensation for such services or work.

(d)All benefits of whatever nature due to the Employee from the Company or any
other Group Company shall cease with immediate effect as of such termination,
with the exception of medical insurance benefits under the COBRA should the
Employee elect to apply for COBRA continuation of her and her family's medical
insurance coverage, which will be made available to Employee in accordance with
the requirements of applicable legislation.

(e)Except if the Appointment is terminated pursuant to Section 9(1)(b), in which
event there shall be no entitlement to any bonus, any bonus payable to the
Employee pursuant to Section 4.4 hereof shall be pro rated over the number of
months actually worked by the Employee during the year for which the bonus is
payable, and the Employee shall receive only that portion of the bonus which
relates to the portion of the year in which she worked, and her right to receive
any bonus shall in all events be subject to the terms and conditions of the
applicable bonus arrangement.

(f)The Employee shall have no separate entitlement to any severance or similar
payment in respect of the termination of her employment, however arising, except
as set forth herein and in the KERP, if any.



9.3The Employee shall have no claim against the Company or any other Group
Company:

(a)by reason of the merger, consolidation, continuation, dissolution or
liquidation of the Company, or the sale of all or substantially all of the
assets of the Company, provided that the Employee shall have first been offered
in writing a new appointment with the successor or surviving company on terms no
less favorable to him than under this Agreement, except that Employee shall have
the right to refuse such offer, in which event the provisions of section 2.2
hereof shall apply; or

(b)in relation to any provision of the charter or other constituent documents of
any Group Company, or any agreement, plan or arrangement, which (i) has the
effect of requiring the Employee to sell or give up any shares, securities,
options or rights at any price, or (ii) causes any options or other rights
granted to him to become prematurely exercisable or lapse.

9.4Upon a termination pursuant to Sections 2.1 and 2.2 hereof, the Company may,
in its discretion, pay the Employee, in additional to the severance amounts
described in such Sections 2.1 and 2.2, in lieu of all or any unexpired
applicable period of notice a sum equal to the Salary only which the Employee
would have received in such period and such other amounts the Employee is
entitled to hereunder and under the KERP, if any, whereupon this Agreement shall
terminate with immediate effect.

9.5The Board of the Company may at any time suspend the Employee pending the
making and completion of such investigation regarding the conduct of the
Employee as it thinks fit. While the suspension continues, unless specifically
otherwise provided in this Agreement, the Employee shall continue to receive the
Salary and other benefits set out in this Agreement. During the period of

9

--------------------------------------------------------------------------------

suspension, neither the Company nor any other Group Company shall be obliged to
provide work to the Employee and the Employee shall be required to comply with
such conditions as the Company may reasonably specify in relation to attending
at or remaining away from the places of business of the Company and/or any other
Group Company. Nothing in this Section 9.5 shall be deemed to prevent the
Appointment from being terminated for cause pursuant to the terms of this
Agreement during or after any such investigation, whether on the grounds of the
matter being investigated or otherwise.

10 Notices

Notices by either party:

(a)must be in writing addressed to the Company or the Employee at their
respective addresses set out at the commencement of this Agreement, or such
other address as either may notify to the other from time to time; and

(b)will be effectively served:

(i)on the day of receipt, where any hand-delivered letter (including any
delivery by recognized overnight courier) or facsimile transmission is received
on a business day before or during normal working hours;

(ii)on the following business day, where any hand-delivered letter (including
any delivery by recognized overnight courier) or facsimile transmission is
received either on a business day after normal working hours or on any other
day; or

(iii)on the fifth business day following the day of mailing to an overseas
address of any letter sent registered or certified mail.



11 General

11.1This Agreement, which contains all the terms of the Appointment, is in
substitution for all contracts between the Company and any other Group Company
and the Employee (whether written, oral or governed by a course of dealings)
prior to the date hereof, between the Employee and any Group Company, each of
which shall be deemed to have terminated with effect from the Commencement Date.

11.2Unless the context of this Agreement clearly requires otherwise,
(a) references to the plural include the singular, the singular the plural, and
the part the whole, and (b) references to one gender include all other genders.

11.3The section and other headings contained in this Agreement are for reference
purposes only and shall not control or affect the contruction of this Agreement
or the interpretation thereof in any respect.

11.4The waiver, express or implied, by either party of any right under this
Agreement or any breach by the other shall not constitute or be deemed a waiver
of any other right or breach under this Agreement or of the same right or breach
on another occasion.

11.5No amendment, change or addition to the terms of this Agreement shall be
effective or binding on either Party unless reduced to writing and executed by
both Parties.

11.6During the term of the Appointment, the Employee undertakes not to disclose
or communicate any terms of the Appointment to any other employee of any Group
Company or to any third party (other than for the purpose of obtaining
professional advice or other than as required by applicable law, including the
tax and securities laws and regulations of the United States and other states
having jurisdiction of the Employees).

10

--------------------------------------------------------------------------------

11.7Unless otherwise provided to the contrary herein, any provision of this
Agreement, which contemplates operation after the termination of the Appointment
shall apply notwithstanding termination of the Appointment howsoever arising.

11.8If any provision of this Agreement or application thereof to anyone under
any circumstances is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application and shall not invalidate
or render unenforceable such provision in any jurisdiction.

11.9This Agreement is governed by and is to be construed in accordance with the
laws of the State of New York and the Parties hereby submit to the non-exclusive
jurisdiction of the courts of such state with respect to all matters relating to
this Agreement.

11.10In order to keep and maintain accurate records relating to the Employee's
employment, it will be necessary for the Company to record, keep and process
personal data relating to the Employee. This data may be recorded, kept and
processed on computer and/or in hard copy form. To the extent that it is
reasonably necessary in connection with the Employee's employment and the
performance of the Company's responsibilities as an employer, it may be
necessary for the Company to disclose this data to others.

        By signing this Agreement, the Employee consents to the recording,
processing, use, disclosure, and transfer by the Company of personal data
relating to him in compliance with all applicable laws.

        For all purposes required by law, the Company has nominated the chief
legal officer of the Company as its representative.

IN WITNESS WHEREOF the Parties have executed this Employment Agreement.

METROMEDIA INTERNATIONAL
TELECOMMUNICATIONS, INC.



By:

/s/  CARL BRAZELL      

--------------------------------------------------------------------------------

Carl Brazell

 

 

President, CEO

 

By:

/s/  NATALIA ALEXEEVA      

--------------------------------------------------------------------------------

Natalia Alexeeva

 

11

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.56



EMPLOYMENT AGREEMENT
